EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an autonomous floor cleaner comprising: an autonomous floor cleaner comprising at least one tank removably mounted on the housing and adapted to hold liquid; and a carry handle joined with the at least one tank, the carry handle movable between multiple positions, including a stowed position, a carry position in which the autonomous floor cleaner can be lifted via the carry handle, and an unlatched position in which the at least one tank can be separated from the housing; and a latching assembly configured to secure the at least one tank on the housing when the carry handle is in the stowed position and in the carry position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723